Citation Nr: 0823228	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  95-33 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from March 1945 to August 1945 
and from August 1946 to March 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Cleveland, Ohio, Department of Veterans Affairs (VA) 
Regional Office (RO).  This case was most recently before the 
Board in August 2006.  This case has been advanced on the 
docket.

The veteran has been awarded a total disability rating based 
on individual unemployability (TDIU), effective November 30, 
1999.


FINDING OF FACT

The currently documented degenerative changes of the cervical 
spine can not be disassociated from inservice trauma from 
parachute jumps.


CONCLUSION OF LAW

Arthritis of the cervical spine was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303(d) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision herein granting service 
connection for cervical spine disability, there is no 
prejudice to the veteran by the Board proceeding with the 
issue of entitlement to service connection for cervical spine 
disability at this time without further discussion or 
development with regard to VA's duties to notify and assist 
under the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for arthritis may be presumed, subject to 
rebuttal, if manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

The veteran maintains that he has disability of the cervical 
spine as a result of injuries in service.  Specifically, he 
alleges that he sustained injury to the cervical spine due to 
parachute jumps in service.

The service medical records are negative for any disability 
of the cervical spine.  X-rays of the cervical spine were 
negative when taken on February 20, 1948, while the veteran 
was hospitalized at Walter Reed.  The veteran's separation 
examination was negative for any disability of the cervical 
spine.

The veteran's Form DD 214 from his second period of service 
discloses that he attended Airborne Division School 
(Parachutist).

An August 1988 medical record noted cervical spine disease.

An April 1996 VA examination noted no gross deformity of the 
cervical spine.  X-rays revealed osteoarthritis of the 
cervical spine.  The impression was osteoarthritis of the 
cervical spine.  

The Board notes that a September 2002 VA examiner opined that 
it was at least as likely as not that the veteran's arthritis 
could be related to an in-service back trauma.  Based 
primarily on this opinion, in October 2004 the Board resolved 
doubt in the veteran's favor and determined that service 
connection for arthritis of the lumbar spine was warranted.

The Board notes that a December 2006 VA examiner essentially 
opined that it was at least as likely as not that the 
veteran's right hip arthritis was related to his history of 
being a parachutist.  Based primarily on this opinion, in 
February 2008 the RO determined that service connection for 
arthritis of the right hip was warranted.

In October 2004 the Board remanded this case for the purpose 
of obtaining an opinion as to whether the veteran's cervical 
spine arthritis was related to his military service.  
Following a review of the clams file and examination of the 
veteran in September 2005, a VA examiner reported a diagnosis 
of severe degenerative joint disease of the cervical spine.  
The examiner then commented as follows:

I am unable to make a determination 
without resort to mere speculation as to 
the relationship of [the veteran's] 
current cervical spine disease and a 
poorly characterized [history] of trauma 
after a parachute jump in 1947 from the 
records available and the [veteran's] 
personal account.

The service medical records are negative for complaints or 
findings concerning the cervical spine, and there is no 
clinical evidence of a disability of the cervical spine, to 
include arthritis, for many years after service.  The Board 
observes, however, that the available records confirm that 
the veteran attended school for parachute training during his 
second period of service.  Accordingly, the Board accepts the 
veteran's statements concerning the fact that he made 
parachute jumps in service.  The veteran is competent to 
attest to having sustained trauma to the cervical spine in 
service during parachute jumps.  As such, it must be conceded 
that parachute jumps in service resulted in some trauma to 
the cervical spine.  38 U.S.C.A. § 1154(a).

Based on a review of all the evidence, including the comments 
from the September 2005 and December 2006 VA examiners, the 
Board is unable to disassociate the veteran's cervical spine 
arthritis from his inservice trauma from parachute jumps.  
The same reasoning (and essentially the same facts) that led 
to the awards of service connection for arthritis of the 
lumbar spine and service connection of the right hip are 
present in the issue of service connection for arthritis of 
the cervical spine.  Resolving doubt in the veteran's favor, 
the Board finds that service connection is warranted for 
arthritis of the cervical spine.


ORDER

Service connection for arthritis of the cervical spine is 
granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


